NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0973-15T3


LISA G. STROBEL, n/k/a
LISA G. TRAYNOR,

        Plaintiff-Respondent,

v.

ROLF STROBEL,

     Defendant-Appellant.
_____________________________

              Submitted February 9, 2017 – Decided June 6, 2017

              Before Judges Lihotz and Whipple.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Ocean County,
              Docket No. FM-15-1200-02.

              Law Offices of August J. Landi, attorney for
              appellant (Mr. Landi, on the brief).

              Law Offices of Michele C. Verno, L.L.C.,
              attorney for respondent (Ms. Verno, on the
              brief).

PER CURIAM

        Defendant Rolf Strobel appeals from a June 19, 2015 order and

an October 2, 2015 order denying reconsideration.                For the reasons
that follow, we are constrained to reverse and remand for a more

thorough review of the child support calculation.

     Plaintiff,   Lisa   Strobel,   and    defendant   were   married    in

January 1994, and had two children.       In November 2002, the parties

divorced and entered into a settlement agreement incorporated into

the final judgment of divorce.            According to the agreement,

defendant was to provide plaintiff with $108 per week in child

support.   Plaintiff's gross weekly income was calculated at $770,

while defendant's gross weekly income was calculated at $1050.

Thereafter the weekly child support increased to $147 per week to

reflect cost of living adjustments.

     On March 19, 2015, the Ocean County Board of Social Services

(OCBSS) filed a "Notice of Motion to Decrease Child Support

Payments Based Upon Triennial Review."1        Because the last child

support order had been entered almost three years prior, the order

was eligible for a triennial review pursuant to N.J.S.A. 2A:17-

56.9(a).   According to a certification from an attorney for OCBSS,

under the recent child support guideline worksheet, child support

should be increased to $256 per week, a 74% increase from the

previous amount of child support.       The notice of motion scheduled



1
   It appears the notice of motion erroneously stated it was to
decrease child support, as the supporting documentation all
reflect the OCBSS's recommendation to increase child support.

                                    2                             A-0973-15T3
a hearing before a Child Support Hearing Officer on May 14, 2015.

The parties received a notice of adjournment on April 29, 2015,

advising the motion hearing had been rescheduled to May 28, 2015.

     On May 11, 2015, defendant filed a cross motion opposing the

OCBSS motion made on behalf of plaintiff.        Defendant requested

income be imputed to plaintiff based upon her education, prior

work history and ability to earn in accordance with New Jersey

Department of Labor Occupations Wages as a Food Services Manager

(her former position), arguing plaintiff is underemployed working

part-time   as   a   school   secretary.   Defendant   also   requested

additional relief not relevant to this appeal.         A civil action

summons for motion hearing directed the parties to appear before

a judge on June 19, 2015.     The parties were advised to bring their

last three pay stubs and/or proof of other income and their most

recent federal tax return.       The parties subsequently received a

letter from the OCBSS informing the office would not appear at the

June 19 motion hearing, as both parties were represented by

counsel.

     At the June 19, 2015 motion hearing, defendant contested the

OCBSS calculation in its triennial review and asked the court to

impute a higher income to plaintiff.       Defendant also raised for

the first time an error in the calculation of child support based

on plaintiff's receipt of a health insurance credit for the

                                    3                           A-0973-15T3
parties' two children because they were covered by her current

husband's health insurance.            Because the latter issue was not

raised in motion papers, the court only addressed the issue of

income imputed by the OCBSS.

     The court contacted Dina Johnston, OCBSS employee and the

individual who handled the triennial review, and took telephonic

testimony.     Ms.   Johnston     explained      OCBSS    requested   financial

statements    from   both   parties     and   their      employers,   and   such

information was entered into the financial information sheet.

Information   provided      by   the   parties    was    re-verified    through

Employer Verification Letters, as well as through searches from

the Department of Labor.          Based upon the financial information

collected, the OCBSS applied the child support guidelines.                  Once

the OCBSS determined the proper amount, the parties received

determination letters, which provided the child support guidelines

and offered the parties the opportunity to challenge the finding.

When a party does not consent, the OCBSS ordinarily sends the

parties Case Information Statements (CIS) to be completed, and the

OCBSS files a motion on the parties' behalf.

     Ms. Johnston testified both parties filled out a CIS.                   Ms.

Johnston testified because defendant filed a motion seeking relief

beyond the OCBSS child support determination, the motion proceeded

to a judge.      Ms. Johnston explained OCBSS imputed income to

                                        4                               A-0973-15T3
plaintiff at $400 per week because she was working as a school

secretary,    part-time,      earning     approximately      $10     an     hour;

therefore, had the capacity to work full time so imputed on a

forty-hour workweek.     The income for plaintiff was verified by her

employer.

     After summarizing Ms. Johnston's testimony, the court was

satisfied with the amount of child support OCBSS calculated and

entered a final order granting OCBSS's application to increase

child support to $256 per week based on plaintiff's imputed income

of $400 per week.

     Defendant moved for reconsideration of the June 19, 2015

order, which the judge denied on October 2, 2015.                  In a written

statement    of    reasons,   the   judge    summarized      Ms.     Johnston's

testimony regarding calculation of the weekly child support amount

of $256. The judge considered the imputation of plaintiff's income

appropriate based upon her work history, and the fact she is

raising five school-aged children.            The court did not agree

plaintiff    was   underemployed    and   found    OCBSS    properly      imputed

plaintiff's income as a full time school secretary.

     As to defendant's argument regarding the children's health

insurance    premium,   the   court     reviewed   and     found    plaintiff's

current spouse provides insurance for all five children, including

defendant's two children.      Therefore, plaintiff was entitled to a

                                      5                                   A-0973-15T3
fifty-seven    dollar     credit   for       the    cost    of   the   parties'     two

children,    and   when   completing         the    Other    Dependent       Deduction

worksheet to account for plaintiff's support for her other three

children, plaintiff's current spouse was entitled to an eighty-

six dollar credit for their insurance costs.

     Defendant     argued   OCBSS   improperly         used      a   sole    parenting

worksheet as opposed to the shared parenting worksheet.                       When the

parties     financial     information        was     calculated,       the     program

automatically changed from the shared parenting worksheet to the

sole parenting worksheet because plaintiff's "parent of primary

residence [PPR] weekly household net income plus the shared-

parenting child support award is less than two times the U.S.

poverty guidelines for the number of persons in the household and

thus failed the PPR income test."                  The court ran its own child

support guidelines using the shared parenting worksheet and noted

a nineteen-dollar difference.        The court found the nineteen-dollar

difference in defendant's child support obligations under the sole

parenting worksheet versus the shared parenting worksheet was

"negligible based upon the parties' financial status."                      Therefore,

the court denied defendant's application to vacate the June 19,

2015 order.    This appeal followed.

     On appeal, defendant argues the Family Part judge erred

affirming a triennial review of child support by an administrative

                                         6                                     A-0973-15T3
clerk specialist without benefit of a review by a hearing officer

and without benefit of a CIS exchange.                He also argues the judge

erred not taking testimony on the issues raised and in not creating

a record sufficient for appellate review on the merits.                    We agree.

     "An award of support is within the discretion of the trial

court.      It   will    not    be     disturbed    unless   it     is   'manifestly

unreasonable, arbitrary, or clearly contrary to reason or to the

evidence, or the result of whim or caprice.'"                     Raynor v. Raynor,

319 N.J. Super. 591, 605 (App. Div. 1999) (quoting DeVita v.

DeVita, 145 N.J. Super. 120, 123 (App. Div. 1976)).                      Findings by

a Family Part judge will be binding on appeal when supported by

adequate, substantial, and credible evidence.                     Cesare v. Cesare,

154 N.J. 394, 412 (1998).            We accord deference to a Family Judge's

fact-finding.     Id. at 413.

     Here, although the trial judge was "satisfied" with OCBSS's

child support calculation, we are not.                In particular, there is

no explanation whether the amount previously imputed to plaintiff

by agreement of $770 per week was ever considered by the OCBSS

when it conducted its review.                  In his statement of reasons on

reconsideration,        the    judge     made   extensive    findings      regarding

plaintiff's      current       earning    capacity     without      benefit     of    a

necessary    hearing     on    the     contested    issue    of    whether    changed

circumstances warrant a modification of the agreed upon imputed

                                           7                                  A-0973-15T3
income.     See Glass v. Glass, 366 N.J. Super. 357, 373 (App. Div.

2004) (finding settlement agreements "not only resolve[] issues

of     custody   and    visitation      but          financial     matters    including

equitable distribution and spousal and child support.                           No one

element    stands      alone   and    can       be    read   without    reference      or

consideration of the others."); see also Lepis v. Lepis, 83 N.J.
139, 157 (1980) ("The party seeking modification has the burden

of showing such 'changed circumstances' as would warrant relief

from the support or maintenance provisions involved.").                       Moreover,

we direct the difference in defendant's child support obligations

under the sole parenting worksheet versus the shared parenting

worksheet must be corrected in the child support order to reflect

the accurate obligation.          See Benisch v. Benisch, 347 N.J. Super.
393,    395-96   (App.     Div.      2002)       ("Under     the     [Child   Support]

Guidelines, the designation of PPR and P[arent of] A[lternative]

R[esidence] is not an insignificant matter.                         It has tangible,

monetary effects.").

       Reversed and remanded consistent with this opinion.




                                            8                                   A-0973-15T3